Citation Nr: 0508346	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03 14 773	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the RO which denied an increased rating for right 
ear hearing loss.

The veteran testified before the undersigned Veterans Law 
Judge during a December 2003 Travel Board hearing at the RO.

In June 2004, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional evidentiary 
development.


FINDINGS OF FACT

1.  The veteran is not currently service-connected for 
hearing loss of the left ear.

2.  The evidence of record reflects that the veteran was 
shown to manifest, at most, level II hearing in the right 
ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).

The veteran and his representative have been provided with a 
copy of the appealed April 2002 rating decision, an April 
2003 statement of the case (SOC), and a supplemental 
statement of the case (SSOC) dated in November 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to claim for an increased rating for 
right ear hearing loss.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claim.  

In addition, in a June 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in June 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in November 2001.  In 
January 2002, the RO sent the veteran a VCAA letter.  This 
letter, however, was inadequate in that it did not inform the 
veteran of the evidence necessary to substantiate the claim 
for an increased rating for right ear hearing loss.  In a 
rating decision dated in April 2002, the RO denied an 
increased (compensable) rating for right ear hearing loss.  
In June 2004, the RO provided the veteran with proper VCAA 
notice.  He was informed of the information and evidence 
needed to substantiate his claim on appeal, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for him to submit additional evidence pertinent to his 
claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless and nonprejudical.  
While the proper VCAA notice provided to the veteran in June 
2004 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a SSOC was mailed to the appellant in November 2004.  

In addition, the duty to assist the veteran has been 
fulfilled.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, outpatient treatment reports, and VA 
examination reports.  The veteran and his representative have 
not identified any additional evidence pertinent to his claim 
which is not already of record, and there are no additional 
records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Increased Rating for Right Ear Hearing Loss

A.  Factual Background

Service medical records show that in 1968 and 1969 the 
veteran complained of right ear hearing loss after firing a 
rocket launcher.  In March 1982, the RO denied service 
connection for right ear hearing loss.  Based upon a finding 
of clear and unmistakable error in the March 1982 rating 
decision, the RO, in April 1997, granted service connection 
for right ear hearing loss and assigned a noncompensable (0 
percent) rating, effective from December 1981.  

In November 2001, the RO received the veteran's claim for an 
increased rating for right ear hearing loss.  In response to 
the veteran's claim, the RO scheduled him for a VA 
audiometric examination in February 2002.  Audiometric 
studies showed pure tone thresholds in the right ear of 25, 
40, 40, 65, and 50 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz (Hz), respectively.  Speech recognition was 88 percent 
on the right.

An October 2002 private audiological examination report shows 
pure tone thresholds of the right ear which were 30, 40, 45, 
55, and 45 decibels at 500, 1000, 2000, 3000 and 4000 Hz, 
respectively.  Speech recognition was 88 percent on the 
right.

In December 2003, the veteran testified before the Board that 
his right ear hearing loss had worsened since his last VA 
examination.  He asserted that he could not hear out of the 
right ear.  Based upon the veteran's testimony, the Board 
remanded the case to the RO for a new audiometric examination 
of the veteran.  This examination was conducted in August 
2004, and revealed that the veteran had pure tone thresholds 
of the right ear of 20, 35, 50, 55, and 55 decibels at 500, 
1000, 2000, 3000 and 4000 Hz, respectively.  Speech 
recognition was 84 percent on the right.  The audiologist 
stated that the audiometric results indicated unchanged 
hearing since his last audiogram in 2002.

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Therefore, 
although the Board has thoroughly reviewed all medical 
evidence of record, the Board will focus primarily on the 
most recent medical findings regarding the current level of 
disability.

Evaluations for hearing loss range from noncompensable to 100 
percent, based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second, or Hertz.  
To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes 11 auditory acuity levels, 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85.  If 
impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation, the non-
service-connected ear will be assigned a Roman numeral 
designation for hearing impairment at Level I.  38 C.F.R. § 
4.85(f).


The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a).

Findings from the February 2002 VA audiological report reveal 
that the veteran had an average pure tone threshold of 49 
decibels and his speech discrimination was 88 percent.  When 
applied to the rating criteria, such findings translate to a 
designation of Level II.  The October 2002 private 
audiometric findings, when applied to the above cited rating 
criteria, also translate to, at most, a literal designation 
of Level II hearing in the right ear.  In addition, the 
August 2004 audometric findings translate to a designation of 
Level II.  As noted above, by regulation, the veteran is to 
be assigned a Level I hearing designation in the non-service-
connected left ear.  The designations of Level I in the non-
service-connected left ear and Level II in the service-
connected right ear support the assignment of a 
noncompensable (0 percent) disability evaluation.  See 
38 C.F.R. § 4.85, Tables VI and VII.

38 C.F.R. § 4.86 requires the use of Table VI A when the pure 
tone threshold at 1000, 2000, 3000, and 4000 Hz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  The rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VI A, whichever results in the higher numeral.  This 
regulation is not applicable to the veteran's claim.  A 
review of audiometric examination reports does not indicate 
the score required under this regulation.

In sum, the preponderance of the evidence is against a 
compensable rating for right ear hearing loss; the benefit-
of-the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

A compensable evaluation for right ear hearing loss is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


